                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

 MARK BOGER,                           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:21-cv-00018-MR
                                       )
                 vs.                   )
                                       )
 JOSEPH CROSSWHITE, et al.,            )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 16, 2021 Order.

                                               March 16, 2021




         Case 5:21-cv-00018-MR Document 13 Filed 03/16/21 Page 1 of 1
